           Case 8:12-cr-00493-DKC Document 55 Filed 07/20/20 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                        :
UNITED STATES OF AMERICA
                                        :

       v.                               : Criminal Case No. DKC 12-0493

                                        :
NORMAN LEE
                                        :

                              MEMORANDUM OPINION

       Norman Lee filed a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A) based on the “extraordinary and compelling

reasons” presented by his vulnerability to COVID-19.                   (ECF No.

46).   He is currently serving a 188-month sentence as a result of

his conviction for conspiring to distribute and possess with intent

to   distribute      a   controlled   substance   —     namely   phencyclidine,

commonly referred to as “PCP.”             Mr. Lee currently is serving his

sentence at FCI Gilmer in Glenville, West Virginia and he has

served more than 8 years of this sentence. He is projected to be

released on September 24, 2024.1            For the following reasons, the

motion for compassionate release will be granted.

       Ordinarily,       “[t]he    court    may   not    modify    a   term   of

imprisonment once it has been imposed[.]” 18 U.S.C. § 3582(c)

(2018).        This general rule is subject to certain exceptions,



       1
       The motions to seal (ECF Nos. 44; 52) are GRANTED. The
personal medical information should remain private, except as
recited herein.
      Case 8:12-cr-00493-DKC Document 55 Filed 07/20/20 Page 2 of 8



including the compassionate release provision, which allows the

Bureau of Prisons (“BOP”) to seek a modification of a prisoner’s

sentence.    See id. § 3582(c)(1)(A).     Under the First Step Act of

2018, the compassionate release provision was modified to allow

prisoners to seek a sentencing reduction directly from the court.

The provision now provides, in relevant part, that:

                  The court may not modify a term of
            imprisonment once it has been imposed except
            that—

                 (1)   in any case—

                  (A) the court, upon motion of the
            Director of the Bureau of Prisons, or upon
            motion of the defendant after the defendant
            has fully exhausted all administrative rights
            to appeal a failure of the Bureau of Prisons
            to bring a motion on the defendant’s behalf or
            the lapse of 30 days from the receipt of such
            a request by the warden of the defendant’s
            facility, whichever is earlier, may reduce the
            term of imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that—

                  (i) extraordinary     and    compelling
            reasons warrant such a reduction; or

                  (ii) the defendant is at least 70 years
            of age, has served at least 30 years in prison,
            pursuant to a sentence imposed under section
            3559(c), for the offense or offenses for which
            the defendant is currently imprisoned, and a
            determination has been made by the Director of
            the Bureau of Prisons that the defendant is
            not a danger to the safety of any other person
            or the community, as provided under section
            3142(g);
                                      2
      Case 8:12-cr-00493-DKC Document 55 Filed 07/20/20 Page 3 of 8




          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission[.]

Judge Hollander described the next step of the analysis:

           Accordingly, in order to be entitled to relief
     under 18 U.S.C. § 3582(c)(1)(A)(i), a defendant must
     demonstrate that (1) “extraordinary and compelling
     reasons” warrant a reduction of the sentence; (2) the
     factors set forth in 18 U.S.C. § 3553(a) countenance a
     reduction; and (3) the sentence modification is
     “consistent” with the policy statement issued by the
     Sentencing Commission in U.S.S.G. § 1B1.13.

           U.S.S.G. § 1B1.13 is titled “Reduction in Term of
     Imprisonment under 18 U.S.C. § 3582(c)(1)(A) Policy
     Statement.” The text mirrors the statute. Application
     Note 1 of U.S.S.G. § 1B1.13 defines “Extraordinary and
     Compelling Reasons” in part as follows (emphasis added):

               1. Extraordinary and Compelling Reasons.
          Provided the defendant meets the requirements
          of   subdivision   (2),   extraordinary   and
          compelling reasons exist under any of the
          circumstances set forth below:

               (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a
          terminal illness (i.e., a serious and advanced
          illness with an end of life trajectory). A
          specific prognosis of life expectancy (i.e.,
          a probability of death within a specific time
          period) is not required.     Examples include
          metastatic solid-tumor cancer, amyotrophic
          lateral sclerosis (ALS), end-stage organ
          disease, and advanced dementia.

                (ii) The defendant is—

               (I) suffering from a serious physical or
          medical condition,

               (II) suffering from a serious functional
          or cognitive impairment, or

                                       3
Case 8:12-cr-00493-DKC Document 55 Filed 07/20/20 Page 4 of 8



         (III)     experiencing      deteriorating
    physical or mental health because of the aging
    process,

    that substantially diminishes the ability of
    the defendant to provide self-care within the
    environment of a correctional facility and
    from which he or she is not expected to
    recover.

         Other    extraordinary    and    compelling
    reasons include the age of the defendant
    (Application     Note    1(B))     and    Family
    Circumstances     (Application    Note    1(C)).
    Application Note 1(D) permits the court to
    reduce a sentence where, “[a]s determined by
    the Director of the Bureau of Prisons, there
    exists   in     the    defendant’s     case   an
    extraordinary and compelling reason other
    than, or in combination with, the reasons
    described in subdivisions (A) through (C).”
    U.S.S.G. § 1B1.13 App. Note 1(D).

          The BOP regulation appears at Program
    Statement        5050.50,       Compassionate
    Release/Reduction in Sentence: Procedures for
    Implementation of 18 U.S.C. §§ 2582 and 4205.
    The Guideline policy statement in U.S.S.G. §
    1B1.13, along with the application notes, and
    BOP    Program   Statement   5050.50   define
    “extraordinary and compelling reasons” for
    compassionate release based on circumstances
    involving illness, declining health, age,
    exceptional family circumstances, as well as
    “other reasons.”

          On March 26, 2020, Attorney General
    William Barr issued a memorandum to Michael
    Carvajal, Director of the BOP, directing him
    to prioritize the use of home confinement for
    inmates at risk of complications from COVID-
    19. See Hallinan v. Scarantino, 20-HC-2088-
    FL, 2020 WL 3105094, at *8 (E.D.N.C. June 11,
    2020).   Then, on March 27, 2020, Congress
    passed the Coronavirus Aid, Relief, and
    Economic Security Act (the “CARES Act”), Pub.
    L. No. 116-136, 134 Stat. 281. In relevant
    part, the CARES Act authorized the Director of
                             4
      Case 8:12-cr-00493-DKC Document 55 Filed 07/20/20 Page 5 of 8



           BOP to extend the permissible length of home
           confinement, subject to a finding of an
           emergency by the Attorney General. See Pub.
           L. No. 116-136, § 12003(b)(2). The Attorney
           General issued a second memorandum to Carvajal
           on April 3, 2020, finding “the requisite
           emergency . . . .” Hallinan, 2020 WL 3105094,
           at *9. Notably, the April 3 memorandum “had
           the effect of expanding the [BOP’s] authority
           to grant home confinement to any inmate....”
           Id.

                 The Department of Justice (“DOJ”) has
           recognized the unique risks posed to inmates
           and BOP employees from COVID-19.     The DOJ
           recently adopted the position that an inmate
           who presents with one of the risk factors
           identified by the CDC should be considered as
           having an “extraordinary and compelling
           reason” warranting a sentence reduction. See
           also U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).

United States v. Kess, No. 14-cr-480-ELH, 2020 WL 3268093, at *3

– 4 (D.Md. June 17, 2020) (footnote omitted).

     Mr.   Lee   argues   that   he   meets   the   “extraordinary    and

compelling reasons” because his underlying medical conditions

(hypertension, type 2 diabetes, and obesity) make him especially

vulnerable to COVID-19.    He asserts that he does not pose a danger

to the community, and the § 3553(a) factors warrant release.

     Mr. Lee pled guilty to conspiracy to distribute more than

100 grams of PCP from June 2010 to January 2012.         The others were

charged in a separate indictment, RWT 12-86.        By all accounts, Mr.

Lee was less involved than several who received lengthy sentences

in the related case.      Mr. Lee, however, qualified as a career

offender, a designation he now asserts was erroneous.         First, the

                                       5
        Case 8:12-cr-00493-DKC Document 55 Filed 07/20/20 Page 6 of 8



offense in this case was conspiracy, which no longer qualifies as

a controlled substance offense, United States v. Norman, 935 F.3d

232    (4th   Cir.    2019).       Second,   he    contends     that     his   prior

convictions, attempted distribution of marijuana and attempted

possession with intent to distribute, should not qualify because

they   were    not    completed    offenses.       He    also   argues    that   his

characteristics, reentry plan, and lack of danger warrant release

at this time.        He is 43 years old, and suffered with drug addiction

to marijuana since his teenage years.             He has completed RDAP while

incarcerated.        His weight, 270 pounds at sentencing, is now up to

305.    In addition to the hypertension he suffered with at the time

of sentencing, he now has type 2 diabetes as well.                      He has been

employed through UNICOR.           He will be eligible for home detention

on March 24, 2024.         He plans to live with his sister in Washington,

D.C., and has other family in the area.                 He intends to seek job

training, medical care, and other social services upon release.

       The Government opposes release because Mr. Lee has only

served just over half of the sentence and because the BOP is taking

measures to control the spread and provide treatment for COVID-

19.    The Government recites that Judge Titus, in 2013, noted that

Mr. Lee had not been deterred by prior convictions, and carefully

compared      Mr.    Lee   with   the   others    in    the   related    conspiracy

indictment. The Government also questions Mr. Lee’s proposed place

of residence, an apartment community in a part of Washington with

                                             6
        Case 8:12-cr-00493-DKC Document 55 Filed 07/20/20 Page 7 of 8



a high incidence of COVID-19.         The Government concedes that Mr.

Lee’s medical conditions, coupled with the pandemic, mean that he

qualifies for consideration.        Nevertheless, it contends that he

would present a danger to the community in the form of continued

drug dealing or other criminal conduct, that he would not be safer

from COVID-19 in the community, or that he would not conduct

himself so as to keep others safe.       Finally, the Government argues

that the § 3553(a) factors weigh against release.           In addition to

the facts noted above, it submits that the BOP may do a better job

of providing needed medical and rehabilitative services than he

would receive in the community, and that premature release would

deprive him of programs and release planning.          It asserts that any

alleged error in designating him as a career offender is not a

basis    for   compassionate     release,      which   he   unsuccessfully

challenged in prior proceedings.             Beyond that, it argues that

Norman is not retroactive and the attempt offenses do qualify in

the United States Court of Appeals for the Fourth Circuit.

        In reply, Mr. Lee asserts that he is not a danger because

the goals of punishment and deterrence have already been met for

him.    He has already obtained his GED and completed educational

and vocational courses.      He completed RDAP, has been working, and

saving money.      He has no disciplinary infractions.            He still

maintains that his guidelines, were he sentenced today for this

offense, would be much lower, at 70 to 87 months.

                                         7
      Case 8:12-cr-00493-DKC Document 55 Filed 07/20/20 Page 8 of 8



     The parties properly agree that Mr. Lee’s medical conditions,

in light of the COVID-19 public health emergency, qualify him for

consideration for compassionate release.         While his prior track

record is not good, Mr. Lee also reliably asserts that he would

not be a danger.      The drug addiction that fueled some of his

criminal conduct has been treated, and he will be on supervised

release with continued treatment required.        The real question is

whether serving just over half of the imposed sentence (although

more than that with good time reduction) is sufficient.               His

projected release is only 4 years away, meaning that he has served

more like three quarters of the sentence. While he is not entitled

to be sentenced in line with today’s guidelines, neither should

the court ignore the changed landscape when considering the goals

of sentencing.     He must understand that the medical conditions

that qualify him for consideration place him at increased risk of

severe illness should he become infected.           That surely should

convince him to abide, scrupulously, to all public health orders

and guidelines to protect himself and those around him from

exposure.

     Accordingly, the motion for compassionate release will be

GRANTED.    An amended judgment will be entered, once a release plan

is approved.

                                           /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge

                                       8
